DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 6/7/22.
	Applicant’s amendment to claims 1, 16, 18, 19 and 21 is acknowledged.
	Claims 2, 17 and 20 are cancelled.
	Claims 1, 3-16, 18, 19 and 21 are pending and claims 9-15 and 21 are withdrawn.
Claims 1, 3-8, 16, 18 and 19 are subject to examination at this time.

Response to Arguments
	Regarding the Dasgupta reference:
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

	Regarding the Sasaki reference:
With a new interpretation of Sasaki’s figs. 1 and 3, he teaches the limitations of amended claim 1.


Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dasgupta et al., US Publication No. 2018/0145052 A1.

	Dasgupta anticipates:
1.  A semiconductor device comprising (see fig. 2):
	a substrate (240/205/210/215/220), the substrate including a first base (205, e.g. silicon at para. [0040]) and a second base (220, e.g. GaN at para. [0046]) disposed on or above the first base, the second base being composed of a material different from a material constituting the first base, and the first base (205) having a higher thermal conductivity than the second base (220);
	a circuit element (230, e.g. GaN devices) disposed on or above a surface of the substrate;
	an electrode (e.g. metallization above 230 annotated in fig. 2 below) disposed on or above the surface of the substrate, the electrode being connected to the circuit element; and
	a conductor protrusion (265) for external connection, the conductor protrusion being disposed on or above the substrate and connected to the circuit element or the electrode,
	wherein the circuit element (230) and the electrode  (e.g. metallization above 230) are disposed on or above the second base (220),
	the circuit element (230), the electrode (e.g. metallization above 230), and the conductor protrusion (265) are stacked in this order from the surface of the substrate,
	the first base (205) is a base composed of an elemental semiconductor (e.g. silicon), and
	the second base (220) is a base composed of a compound semiconductor (e.g. GaN).  See Dasgupta at para. [0001] – [0079], figs. 1-8.


    PNG
    media_image1.png
    467
    628
    media_image1.png
    Greyscale


3.  The semiconductor device according to Claim 1, wherein the second base (220) has a smaller thickness than the first base (205), para. [0031], [0040].

4.  The semiconductor device according to Claim 1, wherein the circuit element (230) is a heating element that generates heat while being operated, and the conductor protrusion (265) is disposed in the immediate vicinity of the circuit element (230) that is the heating element, fig. 2.

5.  The semiconductor device according to Claim 1, wherein the second base (220) is arranged not to protrude from an edge of the first base (205), fig. 2.

Regarding claim 18:
	Dasgupta teaches the limitations as applied to claim 4 above.

Regarding claim 19:
	Dasgupta teaches the limitations as applied to claim 5 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al.. US Publication No. 2016/0343837 A1 (of record) in view of Adusumilli et al., US Publication No. 2018/0114828 A1.

	Sasaki teaches:
1.  A semiconductor device comprising (see figs. 1 and 3):
	a substrate (112/340), the substrate including a first base (112, e.g. resistors in fig. 1) and a second base (340, e.g. GaAs in fig. 3) disposed on or above the first base, the second base (340) being composed of a material different from a material constituting the first base (112), and…
	a circuit element (110 in fig. 1; 300/310/320/330 in fig. 3) disposed on or above a surface of the substrate;
	an electrode (134) disposed on or above the surface of the substrate, the electrode being connected to the circuit element; and
	a conductor protrusion (140) for external connection, the conductor protrusion being disposed on or above the substrate and connected to the circuit element or the electrode,
	wherein the circuit element  (110 in fig. 1; 300/310/320/330 in fig. 3) and the electrode (134) are disposed on or above the second base (340),
	the circuit element (110 in fig. 1; 300/310/320/330 in fig. 3), the electrode (134), and the conductor protrusion (140) are stacked in this order from the surface of the substrate,…
	the second base (340) is a base composed of a compound semiconductor (e.g. GaAs at para. [0029]).  See Sasaki at para. [0001] – [0059], figs. 1-10.

Regarding claim 1:
	Sasaki does not expressly teach:
	the first base is a base composed of an elemental semiconductor;
	the first base having a higher thermal conductivity than the second base.
	However, Sasaki’s teaches the first base (112) forms a resistor.

	In an analogous art, Adusumilli teaches resistors are “normally” created with active material such as silicon at para. [0003].
	
	One of ordinary skill in the art modifying Sasaki with Adusumilli to form Sasaki’s resistor of silicon material would arrive at the limitation:
	the first base (112, e.g. resistor) is a base composed of an elemental semiconductor (e.g. silicon);
	the first base (112, resistor formed of silicon) having a higher thermal conductivity than the second base (340, e.g. GaAs)

	It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.
	
	Sasaki further teaches:
4.  The semiconductor device according to Claim 1, wherein the circuit element (110 in fig. 1; 300/310/320/330 in fig. 3) is a heating element that generates heat while being operated, and the conductor protrusion (140) is disposed in the immediate vicinity of the circuit element that is the heating element, fig. 3.

16.  The semiconductor device according to Claim 1, further comprising: 
	a first base-side electrode (130) disposed on or above a surface of a portion of the first base (112), the portion not overlapping the second base (e.g. In fig. 1, protruding portion 130 at top does not overlap 340), and 
	an other conductor protrusion (132) for external connection, the other conductor protrusion being connected to the first base-side electrode (130), fig. 1.

Regarding claim 18:
	Sasaki teaches the limitations as applied to claim 4 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sasaki with the teachings of Adusumilli because (i) active material such as silicon is “normally” used in the art to form resistors; and (ii) “An ability to accurately set (tune) the resistance value depending on the end application is highly desirable. Also highly desired is an ability to provide resistors having a minimal footprint/space requirement while accurately providing the desired resistance values.”  See Adusumilli at para. [0003].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
15 August 2022